                                                                                              FILED
                                                                                              CLERK
                                                                                     12:11 pm, Sep 18, 2019
UNITED STATES DISTRICT COURT
                                                                                        U.S. DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                                   EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X
                                                                                        LONG ISLAND OFFICE
TRUSTEES of the UNITED UNION OF
ROOFERS, WATERPROOFERS AND
ALLIED WORKERS LOCAL 154 WELFARE,                                ADOPTION ORDER
PENSION, ANNUITY, AND                                            2:18-cv-3130 (ADS) (GRB)
APPRENTICESHIP AND TRAINING FUNDS,

                          Plaintiffs,

                 -against-

US ALLEGRO, INC.

                           Defendant.
---------------------------------------------------------X
APPEARANCES:

Virginia & Ambinder LLP
Attorneys for the Plaintiff
40 Broad Street, 7th Floor
New York, NY 10004
       By:     Charles R. Virginia, Esq.,
               Nicole Marimon, Esq., Of Counsel.

SPATT, District Judge:

        On May 29, 2018, the Plaintiffs brought an action against the Defendant under

§§ 502(a)(3) and 515 of the Employee Retirement Income Security Act, as amended, 29 U.S.C.

§§ 1132(a)(3), 1145 (“ERISA”) and § 301 of the Labor Management Relations Act of 1947, 29

U.S.C. § 185, to recover delinquent employer contributions to a group of employee benefit plans.

They asked for principal damages, pre-judgment interest and liquidated damages on those

principal damages, contributions uncovered by an audit, pre-judgment interest and liquidated

damages on the amount uncovered by the audit, attorney’s fees, and costs.

        On December 4, 2018, after the Defendant failed to answer or otherwise respond, the

Plaintiffs requested a certificate of default against the Defendant. The Clerk of Court entered a


                                                             1
default against the Defendant on the same day. On December 14, 2018, the Plaintiffs filed the

present motion for a default judgment. This Court on December 17, 2018 referred the default

judgment motion to United States Magistrate Judge Gary R. Brown for a Report and

Recommendation as to whether the motion should be granted, and if so, whether damages should

be awarded.

        On August 30, 2019, Judge Brown issued the Report and Recommendation (“R&R”),

recommending that the motion for a default judgment be granted. ECF 16 at 1, 4. Judge Brown

also recommended that the Plaintiffs be awarded $49,002.16 in damages, allocated as follows:

        (1)   Principal damages of $32,000.33
        (2)   Pre-judgment interest on the principal damages of $5,560.97
        (3)   Liquidated damages on the principal damages of $8,030.65
        (4)   Damages from the audit deficiency of $1,034.28
        (5)   Pre-judgment interest from the audit deficiency of $167.13
        (6)   Liquidated damages on the audit deficiency of $103.43
        (7)   Attorney’s fees of $1,610.00
        (8)   Costs of $495.37

Id. at 2.

        The Plaintiff filed proof of service on September 3, 2019. It has been more than fourteen

days since the service of the R&R, and the parties have not filed objections.

        As such, pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this

Court has reviewed the R&R for clear error, and finding none, now concurs in both its reasoning

and its result. See Coburn v. P.N. Fin., No. 13-cv-1006 (ADS) (SIL) (reviewing Report and

Recommendation without objections and for clear error).

        Accordingly, the R&R is adopted in its entirety. The Plaintiffs’ motion for default

judgment is granted as recommended by the R&R. Further, the Plaintiffs are awarded damages,

attorney’s fees and costs in the amounts set out in the R&R.

        The Clerk of the Court is directed to close the case.
                                                   2
   SO ORDERED.

Dated:   Central Islip, New York       ______/s/ Artur D. Spatt______

  September 18, 2019                       ARTHUR D. SPATT

                                        United States District Judge




                                   3
